                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiffs,                                 8:14CR327

       vs.
                                                                   ORDER
DANIELLE DENNEY,

                     Defendant.


      This matter comes before the Court on the Plaintiff’s Amended Motion to Dismiss

without prejudice (Filing No. 125). The Court being advised in the premises, finds that

such an Order is proper.

      IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Amended

Petition for Offender Under Supervision (Filing No. 108) and Petition for Offender Under

Supervision (Filing No. 98) be dismissed without prejudice, with the defendant’s previous

imposed conditions of her supervision to remain in effect and for her to continue with the

remaining term of supervised release.      Plaintiff’s Motion for Dismissal of Amended

Petition (Filing No. 123) is dismissed as moot.



      Dated this 24th day of February, 2020.

                                                  BY THE COURT:

                                                  s/ Joseph F. Bataillon
                                                  Senior United States District Judge
